UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6020


THOMAS A. CHILTON, III,

                Petitioner - Appellant,

          v.

LORETTA KELLY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00871-JRS)


Submitted:   May 24, 2012                       Decided:   May 30, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas A. Chilton, III, Appellant Pro Se.  Donald Eldridge
Jeffrey, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas A. Chilton, III, seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a    certificate    of   appealability.        28    U.S.C.

§ 2253(c)(1)(A) (2006).            A certificate of appealability will not

issue     absent     “a       substantial    showing     of    the   denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating      that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,   537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Chilton has not made the requisite showing.                       Accordingly,

we deny Chilton’s motions for a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal     contentions       are   adequately    presented     in    the
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3